Citation Nr: 0845086	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-06 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is entitled to education assistance 
benefits under chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits (hereafter MGIB)) for the 
period after May 10, 2005, for coursework in Office Systems 
Technology at Louisiana Technical College (LTC).   


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1987 to 
January 2002.  The veteran also had five years, eight months, 
and one day of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1. The veteran was initially approved by the State of 
Louisiana Department of Veterans Affairs for 1097 clock hours 
at LTC for coursework in Office Systems Technology.  

2.  The VARO informed the veteran in a September 2006 letter 
that LTC reported that the veteran was enrolled in Office 
Systems Technology coursework from January 12, 2004, through 
May 10, 2005, for a total of 1297 clock hours.  

3.  In the September 2006 letter the VARO informed the 
veteran that his benefits were stopped May 10, 2005, the date 
he completed the 1095 clock hours initially approved.

4.  In an October 2006 letter the State of Louisiana 
Department of Veterans Affairs submitted a letter to LTC and 
indicated that the approved course work in Office Systems 
Technology at LTC was changed from 1095 clock hours to 1170 
clock hours effective January 16, 2006.  

5.  VA Forms 1199 reflect that the veteran was enrolled in 
Office Systems Technology coursework from January 17, 2006, 
to May 12, 2006, for 18 clock hours, and from August 21, 
2006, to December 12, 2006, for 18 clock hours.



CONCLUSIONS OF LAW

1.  The criteria for an award of MGIB educational benefits 
for the period from May 10, 2005 to January 15, 2006 (beyond 
the 1095 clock hours already approved) for Office Systems 
Technology coursework at LTC have not been met.  38 U.S.C.A. 
§§ 3014, 3034, 3672, 5103, 5107 (West 2002); 38 C.F.R. §§ 
21.7110, 21.7220 (2008).

2.  The criteria for an award of MGIB educational benefits 
for up to 75 clock hours beyond the 1095 already approved, 
for the period on and after January 16, 2006 for Office 
Systems Technology coursework at LTC have been met.  38 
U.S.C.A. §§ 3014, 3034, 3672, 5103, 5107 (West 2002); 38 
C.F.R. §§ 21.7110, 21.7220 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  

In this case, the relevant facts on which this decision is 
based are the dates of the veteran's enrollment in Office 
Systems Technology coursework and the total clock hours 
approved by the State approving agency.  Such facts are not 
in dispute, and the issue on appeal turns on statutory and 
regulatory interpretation.  See Smith, supra.  Thus, because 
the law as mandated by law, and not the evidence, is 
dispositive of this appeal, the VCAA is inapplicable.  Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

II.  Legal Analysis

The applicable law provides that the VA will provide 
educational assistance to an eligible veteran who is pursuing 
an approved program of education.  38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110.  VA will approve a program of education 
under Chapter 30, United States Code, if it meets the 
definition of a program of education under 38 C.F.R. § 
21.7020(b)(23) of this part, (2) it has an objective as 
described in 38 C.F.R. § 21.7020(b)(13) or (22) of this part, 
(3) the courses and subjects in the program are approved for 
VA training, and (4) the veteran is not already qualified for 
the objective of the program. 38 C.F.R. § 21.7110.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part. 38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects which is pursued at an 
educational institution. 38 C.F.R. § 21.7020(b)(23).  A 
course of education offered by an educational institution 
generally must be approved by the appropriate state approving 
agency. 38 C.F.R. § 21.7220.  The term "educational 
institution" includes vocational school, business school, 
junior college, university, or training establishment. 38 
C.F.R. § 21.4200(a).

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by the VA when that agency acts as a State 
approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 
21.7122(a), 21.7220.  VA will not pay educational assistance 
for an enrollment in any course which is not part of a 
veteran's program of education unless the veteran is enrolled 
in refresher courses (including courses which will permit the 
veteran to update knowledge and skills or be instructed in 
the technological advances which have occurred in the 
veteran's field of employment), deficiency courses, or other 
preparatory or special education or training courses 
necessary to enable the veteran to pursue an approved program 
of education.  38 U.S.C.A. §§ 3002(3), 3034, 3452(b); 38 
C.F.R. § 21.7122(b).

If a veteran's course or period of enrollment ends, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the ending date of the 
course or period of enrollment as certified by the 
educational institution.  38 C.F.R. § 21.7135(g).

In this case, the veteran argues that the length of the 
coursework in Office Systems Technology at LTC was 
incorrectly calculated to be 1095 clock hours when in fact 
the length of coursework was actually 1170 clock hours.  He 
avers that he should receive the additional clock hours 
necessary to complete the program.  

The State of Louisiana Department of Veterans Affairs (the 
State approving agency in this instance) initially approved 
Office Systems Technology coursework at LTC for 1095 hours.  
In a September 2006 letter the VARO informed the veteran that 
LTC reported that the veteran was enrolled in Office Systems 
Technology coursework from January 12, 2004, through May 10, 
2005, for a total of 1297 clock hours.  The VARO indicated 
that the veteran's benefits would be stopped May 10, 2005, 
the date he completed the 1095 hours approved.  The veteran 
was informed that the VARO requested the Louisiana State 
Approving Agency to review the approved length of the 
program.  

In an October 2006 letter the State of Louisiana Department 
of Veterans Affairs indicated that Office Systems Technology 
coursework at LTC had been changed from 1095 clock hours to 
1170 clock hours effective January 16, 2006.  The veteran 
submitted a notice of disagreement and indicated that he was 
enrolled in the coursework at LTC for the time period from 
January 12, 2004, to December 14, 2006, and he desired for 
his benefits to be reinstated.  The VARO certified that the 
veteran was enrolled at LTC until December 12, 2006.  

Because the veteran was still enrolled at LTC in the Office 
Systems Technology coursework as of the date of the amended 
approval from the State of Louisiana Department of Veterans 
Affairs, the veteran is entitled to additional MGIB for up to 
75 clock hours, which is the difference between the 1095 
clock hours already approved and the 1170 clock hours 
subsequently approved by the State of Louisiana Department of 
Veterans Affairs.  However, as the increase in approved clock 
hours to 1170 was only made effective by the State approving 
agency as of January 16, 2006, the award of additional MGIB 
can only be made effective from that date as well.

Consequently, for the period from May 10, 2005, to January 
15, 2006, the criteria for an award of additional MGIB is not 
met.  However, for the period on and after January 16, 2006, 
the veteran is entitled to an award of additional MGIB up to 
75 hours.  This would include 36 clock hours that have been 
reported by LTC for the periods from January 17, 2006, to May 
12, 2006, and from August 21, 2006, to December 12, 2006, as 
well as any additional hours thereafter, although not beyond 
the 75 clock hours permissible to reach the 1170 limit.  To 
this extent, the benefit sought on appeal is granted.




ORDER

Entitlement to education assistance benefits under chapter 
30, Title 38, United States Code MGIB for the period from May 
10, 2005, to January 15, 2006, (beyond the 1095 total clock 
hours already approved) for Office Systems Technology course 
at LTC is denied.

Entitlement to education assistance benefits under chapter 
30, Title 38, United States Code MGIB for up to 75 additional 
clock hours for the period on and after January 16, 2006, for 
Office Systems Technology course at LTC is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


